         Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE DISTRICT OF NEW HAMPSHIRE
                      CRIMINAL CASE NO. 21-CR-41-JL-05

UNITED STATES OF AMERICA

vs.

NOBODY,

            Defendant(s).
___________________________________/


DEFENDANT NOBODY’S MOTION FOR PRETRIAL RELEASE WITH CONDITIONS




                                       1
       Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 2 of 8




                          TABLE OF CONTENTS
                                                                      Page
I.     INTRODUCTION……………………………………………………………3
II.    FACTUAL HISTORY AND CHARGES……………………………………3
III.   LEGAL ARGUMENT……………………………………………………….5
IV.    SUGGESTED CONDITIONS OF RELEASE……………………………….7




                                    2
            Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 3 of 8




THE DEFENDANT, NOBODY, by and through his undersigned counsel does hereby file his

motion pretrial release with conditions (enumerated below). The Defense has conferred with the

Government and Mr. Kennedy and Mr. Aframe object and have indicated the Government will be

seeking pretrial detention:

                                      I.      INTRODUCTION

       After he was arrested for the three counts of the indictment in which he is named,

Nobody, along with his then counsel, stipulated to pretrial detention with the condition it was

without prejudice to him requesting that his initial detention hearing be held at a future date.

That is what he requests now. It should be noted that every other defendant in the case has been

granted a form of pretrial release. Four out of six were released immediately. Mr. Freeman, who

faces far greater possible exposure and who seems to be considered the ringleader of the alleged

conspiracy(s) was recently also released on a $200,000.00 bond with conditions.

      II.     FACTUAL HISTORY OF THE CASE AND CHARGES NOBODY FACES

       The indictment alleges that Nobody: engaged in a conspiracy to operate an unlicensed

money transmitting business; conspiracy to commit wire fraud and three counts of actual wire

fraud. The first charge carries a maximum of 5 years and the rest carry 20.

       Essentially, the theory of the Government’s case (based on an initial review of discovery)

is that Mr. Freeman (the #1 defendant) engaged in a multi-year scheme whereby bad actors

(mostly unknown to the Government) would engage of various types of crimes such as “romance

scams” could wash the proceeds of their crimes through Mr. Freeman without ever revealing

their identities. The victims of these scams, according to the Government, would be instructed to

contact Mr. Freeman to make a donation to a variety of churches controlled by him and his


                                                  3
           Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 4 of 8




friends/co-defendants. The donation would be made under the condition that approximately 90%

would be refunded to the payor in the form of the crypto-currency Bitcoin.

       Although Mr. Freeman would ask for identification from the payor and would require

that they express a bona fide desire to purchase Bitcoin, it would appear that the Government

would seek to prove that Mr. Freeman knew or should have known that the payors were, by and

large, victims and that the Bitcoin he paid was actually going to the anonymous party that had

victimized these folks. A reason, the Government will argue, that Bitcoin was used was that its

very nature allows a recipient of it to remain completely anonymous as it is deposited in

electronic wallets which can be controlled by anyone, anywhere in the world.

       It appears that the Government will then seek to prove that the other 5 defendants acted

as straw-bankers for Mr. Freeman. Banks are often reluctant to deal with companies that trade in

crypto-currency because of potential liability and compliance issues that arise. Furthermore, if

those doing business with banks face charge-backs, based on fraudulent activity, the banks will

be even more reluctant to deal with them.

       The Government will then aver that after Mr. Freeman lost his ability to deal with banks

(who are necessary to receive the “fiat” money from parties purchasing the Bitcoin) he began

using his five friends, one at a time, to do his banking for him. Furthermore, the Government

will allege that these other defendants created a series of fake churches to fool the banks into

thinking the “donation” checks that were being deposited were legitimate (in Nobody’s case this

would be the Church of the Invisible Hand). In each case the church would keep a small

percentage of the donation and the rest of the money would be used to buy Bitcoin which was

returned to the individual transacting business with Mr. Freeman.



                                                 4
           Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 5 of 8




       The defendants were a loosely affiliated group of people with libertarian political

leanings that included a strong belief that Bitcoin was a great development for those who

champion human freedom. Bitcoin completely cuts out all middle-men (like banks and

governments) when individuals transact business with one-another. The defendants would

therefore likely state that using Bitcoin and helping others to learn how to use it and own it were

religions and political statements by them. In essence, crypto-currencies are part of their

religious creed.

       However, the Government would aver that it need not prove that the “straw-bankers”

knew that many of the rebates of Bitcoin from church donations were going to criminals who had

victimized. In fact, it can prove the charges against them by simply proving that this activity

constituted a “money transmitting business” (with an open question as to whether Bitcoin is

money) and that “straw-bankers” like Nobody committed wire fraud on banks by helping to

operate this business through material misstatements to the banks (who presumably are victims

of a type of constructive fraud).

       This is not a motion to attack the indictment but merely an attempt to briefly summarize

the case against Nobody that he reasonably believes the Government would present at trial.

                                        III.    ARGUMENT

   Despite his colorful choice of name, Nobody has led a rather conventional existence. He is a

trained and skilled computer programmer who made his living in that trade for many years before

he moved to New Hampshire and became involved in local politics. He has 90-year-old parents

living in Michigan and a girlfriend and host of friends here in New Hampshire (where he has lived

for more than 10 years). A teetotaler, Nobody quit drinking many years ago after the unfortunate

passing of his wife from cancer. Although he is an outspoken libertarian activist, he is also a

                                                 5
            Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 6 of 8




person who believes that violence against others runs directly against his credo. He has therefore

never seriously advocated violence against law enforcement, the Government or anyone else.

Criminal History and Lack of Failures to Appear

        Nobody was convicted of a felony marijuana possession count in New Hampshire state

court and ultimately served a year in jail. Other than that, his criminal history features a handful

of petit misdemeanor offenses like driving on a suspended license. He has never failed to appear

in court.

Threatening Comments Allegedly Made During Recorded Jail Calls

        The Government has raised a concern that Nobody made remarks about the death of law

enforcement officers and the killing of his first attorney in this case during jail calls. It is obviously

fair for the Government to raise this issue but Nobody will testify to the following, regarding these

calls: First, he knew he was being recorded. His comments were never meant to be taken literally.

Second, he was very upset and emotional when he made the remarks and it was a form of blowing

off steam rather than an actual expression of intent to do harm. This is illustrated by the fact that

the remarks were never accompanied by any hint of planning or any request that another person

do anything to help harm the subjects of the remarks. Third, as referenced above, Nobody’s

personal beliefs include an abhorrence for any kind of violence against others.

Nobody is Not a Flight Risk

        Nobody’s passport expired years ago. He will not seek to renew his passport. His financial

means are extremely limited making his ability to flee the United States highly unlikely (not to

mention he knows no one who lives abroad). He does not own any real property and has no

savings. His mother Shirley and father Ara are both 90. He would never leave the country and




                                                    6
           Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 7 of 8




risk not being around if something were to happen to them. If he seeks any permission to travel

during the pendency of this cause, it would be for the purpose of going to Michigan to see them.

Nobody’s Ties to the District of New Hampshire are Extremely Strong

       Attached to this motion is an appendix containing four letters from upstanding citizens of

the State of New Hampshire. One of the letters is from a member of the New Hampshire

Legislature. Another letter is from Tamsin Thorn. She is Nobody’s girlfriend. As she states, if

he is released, he will be living with her In Whitefield, NH (around 2 hours away from Keane

where the events of this case took place and the co-defendants live).

                IV.    NOBODY’S REQUESTED CONDITIONS OF RELEASE

       Nobody respectfully requests that he be released on a signature bond with similar terms

and conditions that the Court ordered in regards to defendants 2-4 and 6. In addition to being

confined to the District of New Hampshire, he should be required to report by phone to probation.

Furthermore, to insure the safety of the community during the pendency of the cause, the Court

may consider the following: 1) He be instructed not to buy, sell or access crypto-currency in any

fashion; 2) He shall not access any website that offers crypto-currency for sale; 3) He shall not

open any new business ventures (including as DBAs) without leave of the Court; and 4) He will

not open any accounts with any type of financial institution without informing his supervising

probation officer. Nobody respectfully requests the ability to use computers and the internet for

two limited purposes: 1) To read discovery (which is electronic) and communicate with his

attorneys in Florida – discovery is voluminous and it is important he be able to aid in his defense;

and 2) If he gets any computer programming work. In the latter case he would have to inform his

supervising probation officer regarding the type of work he is doing and whom he is working for.




                                                 7
           Case 1:21-cr-00041-JL Document 71 Filed 05/25/21 Page 8 of 8




THEREFORE, for all of the reasons stated above, Defendant, Nobody, does respectfully request

that the Court grant him a signature bond with the terms and conditions suggested above.


       This 25th day of May 2021              Respectfully submitted,
                                              /s/ Patrick J. Richard
                                              __________________________________
                                              Patrick Richard
                                              NH Bar No: 12934
                                              attyrichard@hotmail.com
                                              Law Office of Patrick Richard
                                              11 Kearney Sq.
                                              Lowell, MA 01852
                                              978-458-4279
                                              Attorney for Nobody


                                              /s/ Christopher H. Brown
                                              __________________________________
                                              Christopher H. Brown
                                              FL Bar No:
                                              Chris@bsrlegal.com
                                              Brown, Suarez, Rios & Weinberg, P.A.
                                              1532 Jackson Street
                                              Fort Myers, FL 33901
                                              239-337-9755
                                              239-337-9756 (fax)
                                              Attorneys for Nobody – Pro Hac Vice

                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing motion was served
by electronic service, on May 25, 2021, on all counsel or parties of record on the service list.
                                                      /s/ Patrick J. Richard
                                                      _______________________
                                                      Patrick Richard




                                                 8
